RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                           File Name: 16a0048p.06

                      UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                         _________________


 SUSAN B. ANTHONY LIST; COALITION OPPOSED TO ┐
 ADDITIONAL SPENDING & TAXES,                    │
                           Plaintiffs-Appellees, │
                                                 │
                                                 │
       v.                                        >                       No. 14-4008
                                                 │
                                                 │
 STEVEN DRIEHAUS,                                │
                                    Defendants, │
                                                 │
                                                 │
 OHIO    ELECTIONS   COMMISSION;     JOHN    R. │
 MROCZKOWSKI; BRYAN FELMET; CHARLES E. │
 CALVERT; JAYME P. SMOOT; HARVEY H. SHAPIRO; │
 DEGEE WILHELM; LARRY L. WOLPERT; PHILIP │
 RICHTER,                                        │
                         Defendants-Appellants. │
                                                 ┘
                          Appeal from the United States District Court
                         for the Southern District of Ohio at Cincinnati.
              No. 1:10-cv-00720; 1:10-cv-00754—Timothy S. Black, District Judge.

                                      Argued: December 10, 2015

                                 Decided and Filed: February 24, 2016

            Before:COLE, Chief Judge; SUTTON, Circuit Judge; BELL, District Judge.*
                                     _________________

                                                COUNSEL

ARGUED: Tiffany L. Carwile, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus,
Ohio, for Appellants. Yaakov M. Roth, JONES DAY, Washington, D.C., for Appellee Susan B.
Anthony List. ON BRIEF: Tiffany L. Carwile, Bridget C. Coontz, OFFICE OF THE OHIO
ATTORNEY GENERAL, Columbus, Ohio, for Appellants. Yaakov M. Roth, Michael A.

        *
           The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan,
sitting by designation.




                                                      1
No. 14-4008             Susan B. Anthony List, et al. v. Driehaus, et al.              Page 2


Carvin, JONES DAY, Washington, D.C., David R. Langdon, LANGDON LAW LLC, West
Chester, Ohio, for Appellee Susan B. Anthony List. Curt C. Hartman, THE LAW FIRM OF
CURT C. HARTMAN, Cincinnati, Ohio, Christopher P. Finney, FINNEY LAW FIRM LLC,
Cincinnati, Ohio, for Appellee Coalition Opposed to Additional Spending. Deborah J. Dewart,
Swansboro, North Carolina, Maurice A. Thompson, 1851 CENTER FOR CONSTITUTIONAL
LAW, Columbus, Ohio, David J. Carey, THOMPSON HINE LLP, Columbus, Ohio, John K.
Bush, BINGHAM GREENEBAUM DOLL LLP, Louisville, Kentucky, John C. Eastman,
CENTER FOR CONSTITUTIONAL JURISPRUDENCE, Orange, California, Allen Dickerson,
CENTER FOR COMPETITIVE POLITICS, Alexandria, Virginia, for Amici Curiae.

                                      _________________

                                           OPINION
                                      _________________

       COLE, Chief Judge. Susan B. Anthony List (“SBA List”) and the Coalition Opposed to
Additional Spending and Taxes (“COAST”) sued the Ohio Elections Commission
(“Commission”) and various state officials, alleging that Ohio’s political false-statements laws,
Ohio Rev. Code § 3517.21(B)(9)−(10), violate the First and Fourteenth Amendments. The
district court agreed and entered summary judgment and a permanent injunction in favor of SBA
List and COAST. Susan B. Anthony List v. Ohio Elections Comm’n, 45 F. Supp. 3d 765, 781
(S.D. Ohio 2014). Because the laws are content-based restrictions that burden core protected
political speech and are not narrowly tailored to achieve the state’s interest in promoting fair
elections, we affirm.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A. Ohio’s Political False-Statements Laws

       Ohio’s political false-statements laws prohibit persons from disseminating false
information about a political candidate in campaign materials during the campaign season
“knowing the same to be false or with reckless disregard of whether it was false or not, if the
statement is designed to promote the election, nomination, or defeat of the candidate.” Ohio
Rev. Code § 3517.21(B)(10).       The statutes specifically prohibit false statements about a
candidate’s voting record, but are not limited to that. See Ohio Rev. Code § 3517.21(B)(9)−(10).
“Campaign materials” are broadly defined as, but not limited to, “sample ballots, an
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.                Page 3


advertisement on radio or television or in a newspaper or periodical, a public speech, [or] press
release.” Ohio Rev. Code § 3517.21(B).

       Any person, including the Secretary of State or a Board of Elections official, may file a
complaint with the Commission alleging a violation of the political false-statements laws. Ohio
Rev. Code §§ 3517.21(C), 3517.153. For a complaint filed shortly before an election, there is a
three-step process to be convicted of the crime of making a political false statement. First, a
panel of the Commission conducts a preliminary probable cause hearing based on the complaint
and issues a public finding. Ohio Rev. Code §§ 3517.154, 3517.156. If the panel finds probable
cause, the complaint proceeds to an adjudicatory hearing before the full Commission. Ohio Rev.
Code § 3517.156(C)(2) (referencing the hearing procedures outlined by § 3517.155). If, after the
adjudicatory hearing, the Commission finds by clear and convincing evidence that a party
violated the political false-statements laws, it may refer the case to a prosecutor. Ohio Rev.
Code §§ 3517.21(C), 3517.155(A)(1)(c), 3517.155(D). If convicted in subsequent state court
proceedings, first-time violators may be sentenced up to six months in prison or fined up to
$5,000. Ohio Rev. Code § 3517.992(V). For complaints filed after an election, more than sixty
days before a primary election, or more than ninety days before a general election, there is no
probable cause hearing and the complaint proceeds directly to an adjudicatory hearing. Ohio
Rev. Code § 3517.155.

       B. Litigation

       In 2010, then-Congressman Steven Driehaus filed a complaint with the Commission
alleging that SBA List violated Ohio’s political false-statements laws by issuing a press release
accusing him of voting for “taxpayer-funded abortion” by voting for the Affordable Care Act.
Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2339 (2014). A panel of the Commission
issued a probable cause finding that SBA List violated the law. Id. SBA List responded by
filing suit against Driehaus and various state officials in the Southern District of Ohio. That case
was consolidated with a similar case that COAST filed, adding the Commission as a defendant,
based on its desire to make similar accusations against Driehaus in a mass email. Both parties
sought declaratory and injunctive relief, alleging the political false-statements laws violate the
First and Fourteenth Amendments to the United States Constitution.                Id. at 2339−40.
No. 14-4008                   Susan B. Anthony List, et al. v. Driehaus, et al.                          Page 4


The Supreme Court held this case was ripe for review as a facial challenge, despite the dismissal
of the administrative proceedings. Id. at 2347.1 On remand, the district court granted SBA
List’s and COAST’s motions for summary judgment, holding that Ohio’s political false-
statements laws were content-based restrictions that fail strict scrutiny review. Ohio Elections
Comm’n, 45 F. Supp. 3d at 775−79. Accordingly, the district court “str[uck] down the laws as
unconstitutional and permanently enjoin[ed] the Ohio Elections Commission and its members
from enforcing Ohio’s political false-statements laws.” Id. at 770. The Commission appeals.

II.    STANDARD OF REVIEW

       We review de novo a district court’s decision to grant summary judgment. E.g., Bible
Believers v. Wayne Cnty., 805 F.3d 228, 242 (6th Cir. 2015). Summary judgment is only
appropriate if the record, when viewed in the light most favorable to the nonmoving party,
reveals no genuine dispute of material fact and the moving party is entitled to judgment as a
matter of law. Id.; Fed. R. Civ. P. 56(a).

III.   ANALYSIS

       A. Whether We Are Bound By Sixth Circuit Precedent

       As an initial matter, the Commission argues we are bound by our decision in Pestrak v.
Ohio Elections Commission, 926 F.2d 573 (6th Cir. 1991), which held that Ohio’s political false-
statements laws were constitutional on their face and, for the most part, in their enforcement.
“A published prior panel decision ‘remains controlling authority unless an inconsistent decision
of the United States Supreme Court requires modification of the decision or this Court sitting en
banc overrules the prior decision.’” Rutherford v. Columbia Gas, 575 F.3d 616, 619 (6th Cir.
2009) (quoting Salmi v. Sec’y of Health & Human Servs., 774 F.2d 685, 689 (6th Cir. 1985)); see
also 6th Cir. R. 32.1(b). Despite the Commission’s arguments, we conclude we are no longer
bound by Pestrak due to intervening Supreme Court decisions.

       First, while the 1986 version of the statute construed by Pestrak had identical
prohibitions, it had different enforcement procedures that alleviate some of the problems with the
current statute. Compare Ohio Rev. Code § 3599.091 (1986), with Ohio Rev. Code §§ 3517.156,
       1
           Once Driehaus lost the election, he withdrew his complaint with the Commission and from this litigation.
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.                  Page 5


3517.21 (1995).     Under the former statute, the Commission did not issue probable cause
findings, but waited until its investigation was complete before making any ruling on a
complaint. See Ohio Rev. Code § 3599.091(C) (1986). Further, while the former statute
provided the Commission with subpoena power, the accused party may not have been compelled
to defend itself until there was a finding that it had in fact violated the political false-statements
laws. See Ohio Rev. Code § 3599.091(D) (1986).

       Second, several post-Pestrak Supreme Court rulings call our decision into question. See
Reed v. Town of Gilbert, 135 S. Ct. 2218, 2230 (2015); McIntyre v. Ohio Elections Comm’n,
514 U.S. 334, 351−53 (1995); City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 428
(1993); R.A.V. v. City of St. Paul, 505 U.S. 377, 386 (1992). But the Supreme Court’s decision
in United States v. Alvarez, 132 S. Ct. 2537 (2012), most clearly abrogates Pestrak’s reasoning.
In Alvarez, the Supreme Court struck down the Stolen Valor Act, a law that prohibited persons
from falsely claiming they won the Congressional Medal of Honor, regardless of if the false
statement was made knowingly.

       Alvarez abrogates Pestrak’s holding that knowing false speech merits no constitutional
protection. In Pestrak, we determined that, on their face, Ohio’s political false-statements laws
were constitutional because “false speech, even political speech, does not merit constitutional
protection if the speaker knows of the falsehood or recklessly disregards the truth.” Pestrak,
926 F.2d at 577. However, in Alvarez the Supreme Court unanimously rejected the “categorical
rule . . . that false statements receive no First Amendment protection.” Alvarez, 132 S. Ct. at
2545 (plurality opinion); see id. at 2254−55 (Breyer, J., concurring in the judgment); id. at 2563
(Alito, J., dissenting). In particular, Alvarez distinguished the cases on which Pestrak relied,
noting that these cases did not depend on the falsity of the statements, but on the fact that they
were defamatory, fraudulent, or caused some other “legally cognizable harm associated with a
false statement, such as an invasion of privacy or the costs of vexatious litigation.” Alvarez,
132 S. Ct. at 2545 (plurality opinion); see also Illinois ex rel. Madigan v. Telemarketing Assocs.,
Inc., 538 U.S. 600, 620 (2003) (upholding a statute prohibiting fraudulent speech, but advising
that a “[f]alse statement alone does not subject a [speaker] to fraud liability” unless there is also
intent to deceive); N.Y. Times Co. v. Sullivan, 376 U.S. 254, 280 (1964) (prohibiting damages for
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.                     Page 6


a defamatory remark concerning a public official unless the statement was made “with
knowledge that it was false or with reckless disregard of whether it was false or not”); Garrison
v. Louisiana, 379 U.S. 64, 73 (1964) (same). This undermines Pestrak’s fundamental premise
that false statements, without more, deserve no constitutional protection.

       Alvarez further repudiates Pestrak’s assumption that the government can selectively
regulate false statements on certain topics. It posited that giving governments this power could
lead to unwanted consequences and abuses. Alvarez, 132 S. Ct. at 2547−48 (plurality opinion)
(“Permitting the government to decree this speech to be a criminal offense . . . would endorse
government authority to compile a list of subjects about which false statements are punishable.
That governmental power has no clear limiting principle.”); id. at 2553 (Breyer, J., concurring in
the judgment) (“[T]he pervasiveness of false statements, made for better or for worse motives,
made thoughtlessly or deliberately, made with or without accompanying harm, provides a
weapon to a government broadly empowered to prosecute falsity without more. And those who
are unpopular may fear that the government will use that weapon selectively . . .”). Finally,
Alvarez confirms that the First Amendment protects the “civic duty” to engage in public debate,
with a preference for counteracting lies with more accurate information, rather than by restricting
lies. Id. at 2550 (plurality opinion); id. at 2556 (Breyer, J., concurring in the judgment).

       Accordingly, we are not bound by Pestrak’s determination that Ohio’s political false-
statements laws are constitutional and, to the extent today’s holding conflicts with Pestrak, it has
been abrogated by Alvarez.

       B. Level of Scrutiny

       The first step in a constitutional inquiry is which level of scrutiny applies. In this
instance, strict scrutiny applies, whether we apply old First Amendment law or more recent First
Amendment law.

       1. Burdening Core Speech

       Under prior jurisprudence, before analyzing whether a speech prohibition was
constitutional, courts had to determine whether a challenged restriction burdened core First
Amendment speech or non-core speech that warranted less protection. See, e.g., McIntyre,
No. 14-4008               Susan B. Anthony List, et al. v. Driehaus, et al.               Page 7


514 U.S. at 347. Core-protected speech received the highest level of review under strict scrutiny,
while speech further from the core received a lower level of review. Id. at 344−47.

       Political speech is at the core of First Amendment protections. See id. at 346; Buckley v.
Valeo, 424 U.S. 1, 14–15 (1976); Sullivan, 376 U.S. at 269−70. Though combining protected
speech with unprotected speech does not afford the speaker absolute immunity for lies, see
Garrison, 379 U.S. at 75, “the power to proscribe [speech] on the basis of one content element
(e.g., obscenity) does not entail the power to proscribe it on the basis of other content elements,”
R.A.V., 505 U.S. at 386. Even false speech receives some constitutional protection. E.g.,
Alvarez, 132 S. Ct. at 2545.

       On their face, Ohio’s political false-statements laws target speech at the core of First
Amendment protections—political speech. Contrary to the Commission’s arguments, Ohio’s
laws reach not only defamatory and fraudulent remarks, but all false speech regarding a political
candidate, even that which may not be material, negative, defamatory, or libelous. Compare
Ohio Rev. Code § 3517.21(B)(9) (prohibiting false statements about a candidate’s voting
record), with § 3517.21(B)(10) (a catchall provision, prohibiting, in general, “a false statement
concerning a candidate.”). Accordingly, strict scrutiny is appropriate.

       2. Content-Based Prohibitions

       The Supreme Court’s 2015 decision in Reed v. Town of Gilbert, 135 S. Ct. 2218, sought
to clarify the level of review due to certain speech prohibitions. That test focused on whether a
law was content-based at all, rather than the type of content the law targeted. The Reed Court
held that strict scrutiny is the appropriate level of review when a law governs any “specific
subject matter . . . even if it does not discriminate among viewpoints within that subject matter.”
Id. at 2230 (citing Consol. Edison Co. of N.Y. v. Public Serv. Comm’n of N.Y., 447 U.S. 530, 537
(1980)). Content-based laws “are presumptively unconstitutional and may be justified only if the
government proves that they are narrowly tailored to serve compelling state interests.” Reed,
135 S. Ct. at 2226. Ohio’s political false-statements laws only govern speech about political
candidates during an election. Thus, they are content-based restrictions focused on a specific
subject matter and are subject to strict scrutiny.
No. 14-4008               Susan B. Anthony List, et al. v. Driehaus, et al.               Page 8


        C. Constitutional Analysis

        Laws subject to strict scrutiny are presumptively unconstitutional and can only survive if
they (1) serve a compelling state interest and (2) are narrowly tailored to achieve that interest.
Id.; McIntyre, 514 U.S. at 346−47. “[I]t is the ‘rare case in which a speech restriction withstands
strict scrutiny.’” Reed, 135 S. Ct. at 2236 (Kagan, J., concurring in the judgment) (citation and
alterations omitted).

        Here, Ohio’s interests in preserving the integrity of its elections, protecting “voters from
confusion and undue influence,” and “ensuring that an individual’s right to vote is not
undermined by fraud in the election process” are compelling. Burson v. Freeman, 504 U.S. 191,
199 (1992) (plurality opinion); see also McIntyre, 514 U.S. at 349 (Ohio’s interest in preventing
fraud and libel “carries special weight during election campaigns when false statements, if
credited, may have serious adverse consequences for the public at large.”), id. at 379 (Scalia, J.,
dissenting) (“[N]o justification for regulation is more compelling than protection of the electoral
process. Other rights, even the most basic, are illusory if the right to vote is undermined.”
(internal quotation marks and citation omitted)); Eu v. San Francisco Cnty. Democratic Central
Comm., 489 U.S. 214, 231 (1989) (noting that a state has a “compelling interest in preserving the
integrity of its election process”). But Ohio’s laws do not meet the second requirement: being
narrowly tailored to protect the integrity of Ohio’s elections. Thus, this is not such a “rare case”
that survives strict scrutiny.

        The Commission argues that Ohio’s political false-statements laws should receive the
less-exacting intermediate scrutiny. It did not address SBA List’s and COAST’s argument that
the law is subject to strict scrutiny. Therefore, it is not surprising that the Commission’s
arguments are insufficient to survive strict scrutiny. Ohio’s laws do not pass constitutional
muster because they are not narrowly tailored in their (1) timing, (2) lack of a screening process
for frivolous complaints, (3) application to non-material statements, (4) application to
commercial intermediaries, and (5) over-inclusiveness and under-inclusiveness.

        First, the timing of Ohio’s administrative process does not necessarily promote fair
elections. While the laws provide an expedited timeline for complaints filed within a certain
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.                 Page 9


number of days before an election, complaints filed outside this timeframe are free to linger for
six months. Ohio Rev. Code §§ 3517.154(A)(2)(a), 3517.155, 3517.156(B)(1). Even when a
complaint is expedited, there is no guarantee the administrative or criminal proceedings will
conclude before the election or within time for the candidate’s campaign to recover from any
false information that was disseminated. Indeed, candidates filing complaints against their
political opponents count on the fact that “an ultimate decision on the merits will be deferred
until after the relevant election.” Driehaus, 134 S. Ct. at 2346 (quoting Br. of Amicus Curiae
Ohio Att’y Gen. Michael DeWine in Supp. of Neither Party (filed U.S. Mar. 3, 2014) (No. 13-
193), 2014 WL 880938, at *14−15 (“DeWine Amicus Br.”)). A final finding that occurs after
the election does not preserve the integrity of the election. On the other hand, in many cases, “a
preelection probable-cause finding . . . itself may be viewed [by the electorate] as a sanction by
the State,” Driehaus, 134 S. Ct. at 2346 (quoting DeWine Amicus Br., 2014 WL 880938, at
*13), that “triggers ‘profound’ political damage, even before a final [Commission] adjudication,”
Ohio Elections Comm’n, 45 F. Supp. 3d at 772 (quoting DeWine Amicus Br., 2014 WL 880938,
at *6). The timing of Ohio’s process is not narrowly tailored to promote fair elections.

       Second, Ohio fails to screen out frivolous complaints prior to a probable cause hearing.
See Ohio Rev. Code § 3517.154(A)(1). While this permits a panel of the Commission to review
and reach a probable cause conclusion on complaints as quickly as possible, it also provides
frivolous complainants an audience and requires purported violators to respond to a potentially
frivolous complaint. “Because the universe of potential complainants is not restricted to state
officials who are constrained by explicit guidelines or ethical obligations, there is a real risk of
complaints from, for example, political opponents.” Driehaus, 134 S. Ct. at 2345; see also Ohio
Rev. Code §§ 3517.21(C), 3517.153. There is no process for screening out frivolous complaints
or complaints that, on their face, only complain of non-actionable statements, such as opinions.
See Ohio Rev. Code § 3517.154(A)(1). Indeed, some complainants use the law’s process “to
gain a campaign advantage without ever having to prove the falsity of a statement . . . tim[ing]
their submissions to achieve maximum disruption . . . forc[ing political opponents] to divert
significant time and resources . . . in the crucial days leading up to an election.” Driehaus,
134 S. Ct. at 2346 (quoting DeWine Amicus Br., 2014 WL 880938, at *7, *14−15). The
potential for attorney’s fees and the costs for frivolous complaints does not save the law because
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.                Page 10


this finding of frivolity does not occur until after a probable cause finding or a full adjudicatory
hearing. See Ohio Rev. Code § 3517.155(E). The process of designating a panel, permitting
parties to engage in motion practice, and having a panel conduct a probable cause review for
plainly frivolous or non-actionable complaints is not narrowly tailored to preserve fair elections.

       Third, Ohio’s laws apply to all false statements, including non-material statements. See
Ohio Rev. Code § 3517.21(B)(9)−(10). Though the Commission argues that the political false-
statements laws require that the false statement be material, no such requirement exists on the
law’s face, see Ohio Rev. Code § 3517.21(B), nor has either party cited any case in which courts
have imputed a materiality requirement to the political false-statements laws. Thus, influencing
an election by lying about a political candidate’s shoe size or vote on whether to continue a
congressional debate is just as actionable as lying about a candidate’s party affiliation or vote on
an important policy issue, such as the Affordable Care Act.                  See Ohio Rev. Code
§ 3517.21(B)(10). Further, the law prohibits false statements regarding a political candidate—
even outside the political arena—so long as the statement is “designed to promote the election,
nomination, or defeat of the candidate,” and is made in broadly defined “campaign materials.”
See Ohio Rev. Code § 3517.21(B)(10). Penalizing non-material statements, particularly those
made outside the political arena, is not narrowly tailored to preserve fair elections.

       Fourth, Ohio’s laws apply to anyone who advertises, “post[s], publish[es], circulate[s],
distribute[s], or otherwise disseminate[s]” false political speech.          See Ohio Rev. Code
§ 3517.21(B)(10).    Such a broad prohibition “applies not only to the speaker of the false
statement but also to commercial intermediates like the company that was supposed to erect SBA
List’s billboard in 2010.” Ohio Elections Comm’n, 45 F. Supp. 3d at 778. Conducting hearings
against or prosecuting a billboard company executive, who was simply the messenger, is not
narrowly tailored to preserve fair elections.

       Fifth, the law is both over-inclusive and underinclusive. Causing damage to a campaign
that ultimately may not be in violation of the law, through a preliminary probable cause ruling,
does not preserve the integrity of the elections and in fact undermines the state’s interest in
promoting fair elections. At the same time, the law may not timely penalize those who violate it,
nor does it provide for campaigns that are the victim of potentially damaging false statements.
No. 14-4008               Susan B. Anthony List, et al. v. Driehaus, et al.                  Page 11


“[A] law cannot be regarded as protecting an interest of the highest order, and thus as justifying a
restriction on truthful speech, when it leaves appreciable damage to that supposedly vital interest
unprohibited.” Reed, 135 S. Ct. at 2232 (internal quotation marks and citation omitted). Though
Ohio’s interests “are assuredly legitimate, we are not persuaded that they justify [such an]
extremely broad prohibition.” McIntyre, 514 U.S. at 351. Indeed, courts have consistently erred
on the side of permitting more political speech than less. See, e.g., Alvarez, 132 S. Ct. at 2550.

        Finally, Ohio’s political false-statements laws have similar features to another Ohio
election law that the Supreme Court found unconstitutional. In McIntyre, the Supreme Court
struck down Ohio’s election law prohibiting anonymous leafleting because its prohibitions
included non-material statements that were “not even arguably false or misleading,” made by
candidates, campaign supporters, and “individuals acting independently and using only their own
modest resources,” whether made “on the eve of an election, when the opportunity for reply is
limited,” or months in advance. McIntyre, 514 U.S. at 351−52. Ohio’s political false-statements
laws have all of the same flaws. Such glaring oversteps are not narrowly tailored to preserve fair
elections.

        Other courts to evaluate similar laws post-Alvarez have reached the same conclusion. See
281 Care Comm. v. Arneson, 766 F.3d 774, 785 (8th Cir. 2014) (“[N]o amount of narrow
tailoring succeeds because [Minnesota’s political false-statements law] is not necessary, is
simultaneously overbroad and underinclusive, and is not the least restrictive means of achieving
any stated goal.”), cert. denied, 135 S. Ct. 1550 (2015); Commonwealth v. Lucas, 34 N.E.3d
1242, 1257 (Mass. 2015) (striking down Massachusetts’ law, which was similar to Ohio’s); see
also Rickert v. State Pub. Disclosure Comm’n, 168 P.3d 826, 829−31 (Wash. 2007) (striking
down Washington’s political false-statements law, which required proof of actual malice, but not
defamatory nature); c.f. Serafine v. Branaman, 810 F.3d 354, 361 (5th Cir. 2016) (striking down
a Texas law regulating use of the professional title “psychologist” because it was not narrowly
tailored to serve the state’s compelling interest in protecting mental health “where it regulates
outside the context of the actual practice of psychology . . . [to a] political website or filing forms
for political office”).
No. 14-4008              Susan B. Anthony List, et al. v. Driehaus, et al.               Page 12


IV.    CONCLUSION

       Ohio’s political false-statements laws are content-based restrictions targeting core
political speech that are not narrowly tailored to serve the state’s admittedly compelling interest
in conducting fair elections. Accordingly, we affirm the district court’s judgment finding the
laws unconstitutional.